In an action by a wife for divorce, the wife appeals, on the ground of inadequacy, from so much of an interlocutory judgment of divorce in her favor, rendered by the Supreme Court, Queens County, on March 31, 1960, after a non jury trial, as grants her alimony of $20 per week, support and maintenance of $20 per week for each of two children of the marriage, and a counsel fee of $350. Interlocutory judgment, insofar as appealed from, affirmed, without costs. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.